Citation Nr: 0314101	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  01-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
anxiety reaction with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


INTRODUCTION

The veteran had active service from July 1960 to July 1963.

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Newark, New Jersey. 

In June 2000, the veteran made contentions that can be 
construed as a claim for total rating for compensation based 
on individual unemployability.  This issue has not been 
adjudicated by the RO, and is referred to that agency for 
such adjudication.


REMAND

In October 2002 the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  The 
development has been completed.  However, in view of the 
Federal Circuit's opinion, the case must be remanded for the 
following:

1.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its statement of the case.

2.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


